PER CURIAM:
Carl Thomas Sturdivant appeals the district court’s order granting summary judg*199ment to Defendant in this action alleging discrimination in employment and related violations of state law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sturdivant v. Kone Inc., No. 3:09-cv-00224-RJC-DSC, 2010 WL 2723729 (W.D.N.C. July 8, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.